Citation Nr: 0417804
Decision Date: 07/01/04	Archive Date: 09/01/04

DOCKET NO. 90-03 883                        DATE JUL 01 2004

	On appeal from the	I
	I
Department of Veterans Affairs Regional Office in Nashville, Tennessee
	I

THE ISSUE

Entitlement to service connection for the cause of the veteran' s death
	I

REPRESENTATION

Appellant represented by: Daniel G. Krasnegor, attorney

ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1973 to December 1980, and from May 1983 to February 1987. He died in xxxxxxx 1989. The appellant is his surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 1989 by the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO). In the decision, the RO denied service connection for the cause of the veteran's death. The Board remanded the claim for additional development of evidence in October 1990 and August 1991. The Board confirmed the denial of the claim in September 1993.

The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). In October 1995, the Court issued an order granting a joint motion to vacate the Board's decision and remand the case to the Board for further action, to include making additional efforts to obtain more service medical records. The Board subsequently remanded the case for additional development of evidence in February 1996, September 1998, and March 1999. In February 2002, the Board confirmed the denial of the claim.

The appellant again appealed to the Court. In February 2003, the parties filed a joint motion requesting that the case be remanded. In the motion, the parties concluded that the Board had not adequately explained whether the VCAA requirement had met with respect to providing notice of the evidence necessary to substantiate the claim, and what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on her behalf. That joint motion was granted by the Court later that month. The Board in turn remanded the case to the RO in September 2003 for the purpose of having the RO issue such notification.

- 2 


The requested action has since been completed, and the case has now been returned to the Board for further appellate review.

FINDINGS OF FACT

1. All evidence necessary for review of the issue on appeal has been obtained, and the VA has satisfied the duty to notify the appellant of the law and regulations applicable to the claim, the evidence necessary to substantiate the claim, and what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on her behalf.

2. During his lifetime, the veteran did not establish service connection for any disabilities.

3. The veteran died on February 5, 1989, due to occlusive coronary artery disease due to (or as a consequence of coronary arteriosclerosis. Listed as a significant condition contributing to death was hypertension.

4. Coronary artery disease and hypertension were not present during service or manifested within one year after service.

CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the veteran's death. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131,1137, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2003).

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying service connection for the cause of the veteran's death. She asserted in a written statement dated in December 1989 that, while stationed in Babenhausen Germany in October 1986, the veteran returned home sick after spending 21 days in the field. She reported that she rushed him to the 9th General Dispensary in Aschaffenburg Germany around 10:00 p.m. The doctor on call reportedly examined the veteran and told him that numbness in his arms and hands was due to very high blood pressure, and that this was very serious. The next day the veteran was sent to the U.S. Health Clinic on the Babenhausen post for five days to have his blood pressure read. The doctor there reportedly told him that he was hypertensive. This reportedly happened around October 26th, 1986. No medication was prescribed. Over the next year, the veteran reportedly suffered a series of discomforting incidents such as dull pain that came and went in a matter of seconds, dizziness, profuse sweating, and a state of extreme nervousness. In August 1992, the appellant submitted a sworn statement signed by the appellant and her daughters containing a similar account, except that she stated that the referral to the Babenhausen clinic had occurred another time when the veteran got sick at work.

During the pendency of this appeal, on November 9,2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). The Act is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. The new law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims. First, the VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103. Second, the VA

- 4



has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). The intended effect of the new regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and recently revised implementing regulations have been fulfilled. The appellant was provided adequate notice as to the evidence needed to substantiate her claim. The Board concludes that the discussions in the rating decision, the statement of the case (SOC), the supplemental statements of the case (SSOCs) and letters sent to the appellant informed her of the information and evidence needed to substantiate the claim and complied with the VA's notification requirements. The communications, such as a letter from the RO dated in March 2004, provided the appellant with an explanation of what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on her behalf. See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). The March 2004 letter advised her of what evidence was still needed from her, and she was requested to provide completed authorization forms for each non- VA doctor and medical facility which provided treatment. The letter further listed all evidence which the RO had received. The letter instructed the appellant as to what the evidence must show to support her appeal. The letter specifically addressed what the evidence must show to establish entitlement to service-connected death benefits. She was advised that the VA was responsible for getting relevant records from any Federal agency, and that this may include medical records from the military, from VA hospitals, or from the Social Security

- 5 



Administration. She was also advised that on her behalf, the VA would make reasonable efforts to get relevant records not held by a Federal agency, and that this may include records from state or local government, private doctors, and hospitals, or current or former employers. She was instructed that she must give enough information about the records so that the RO could request them. She was further advised that if the holder of such records declined to give the VA the records, she would be notified of the problem and that it would be her responsibility to make sure that the RO received all requested records that were not in possession of a Federal department or agency. Finally, the RO advised her that "If there is any other information that you think will support your claim, please let us know. If you have any evidence in your possession that pertains to your claim, please send it to us."

The RO also supplied the appellant with the applicable regulations in the SOC and SSOCs. The basic elements for establishing service connection for the cause. of death have remained unchanged despite the change in the law with respect to duty to assist and notification requirements. Although the veteran's attorney stated in a letter dated in March 2004 that he believed that the VA had not adequately notified the appellant as to what evidentiary element had not been satisfied, the Board notes that the bases of the denial of the claim has been adequately explained by the RO previously. In this regard, the Board notes that the letter from the RO dated in March 2004 explained that there must be evidence of an injury, disease or other event in service and evidence of a relationship between the cause of death and the injury, disease or event in service. In addition, the SSOC of December 2000 noted that the veteran died of a cardiovascular disorder and hypertension, but that the available evidence failed to show medical findings and diagnosis of hypertension either before, during or subsequent to service, or within the one year presumptive period after service. The Board concludes that the VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

- 6



The Board also finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue on appeal has
been obtained. The post-service treatment records have also been obtained. These records consist of the hospital records from the day of the veteran's death. There is no indication in the claims file that the veteran received any other medical treatment after service. She has presented lay statements and a statement from a nurse. The appellant has declined a hearing.

The claims file also contains the veteran's available service medical records. The RO made multiple attempts to obtain additional records from the treatment which the appellant reported occurred in Germany in October 1986, but no records could be found. The claimed records were not contained in the package of service medical records which were obtained from the National Personnel Records Center (NPRC) in April 1989. In November 1990, the RO submitted a request for information to the NPRC specifically asking for all foreign medical records, from the 9th General Dispensary in Aschaffenburg, Germany and the clinic in Babenhausen, Germany in 1986. Later that month, the NPRC responded that the medical records for the claim number had previously been furnished in April 1989. The NPRC requested that the RO "Please compete items 16-19,CR's I/P search." It appears that this was a request that additional information be provided for the purpose of conducting a search for clinical records from inpatient treatment.

In January 1991, the RO submitted to the NPRC a written statement from the appellant containing information which she supplied regarding the medical facilities where the veteran reportedly was treated in Germany. Subsequently, the NPRC responded that they were unable to identify the hospitals, and requested the hospital numbers. The NPRC also noted that the health clinics should be contacted directly. In September 1991, the RO wrote directly to a U.S. Army Health Clinic in Babenhausen Germany, and to a U.S. Army Dispensary in Aschaffenburg, Germany, and requested copies of service medical records from 1986. In October

- 7



1991, a copy of the letter to the dispensary was returned to the RO with a handwritten notation at the bottom indicating that they did not have any records on that patient. It was signed by a records clerk at the "USAHC Aschaffenburg". No response was received from a clinic in Babenhausen. Another letter was sent to the clinic in Babenhausen in December 1991, but again no reply was received.

In May 1996, the RO completed and submitted a National Archives Search Request requesting records from the Babenhausen Clinic and the 9th General Dispensary in Aschaffenburg for treatment in October 1986. Later that month, a response was received stating that "DEP only showed up on FARS for 1985. No vet." The Board interprets this to mean that a search revealed treatment for one of the veteran's dependents, but not for the veteran.

In March 1996, the RO submitted a request for information to the NPRC again requesting records from the two medical facilities in Germany. It was also requested that the NPRC provide morning reports. It was requested that if the records were not available, then the addresses of the clinics should be provided. In June 1996, the NPRC responded that the veteran's service medical records had been previously furnished. The NPRC stated that they were unable to identify Babenhausen, Germany as a military treatment center. Regarding the facility in Aschaffenburg Germany, the NPRC noted that outpatient records from 1986 had not been retired. The NPRC supplied an APO address for that dispensary. The RO subsequently sent letters to both of the medical facilities in Germany using the APO address supplied by the NPRC, but the requests were returned stamped "APO closed."

In September 1998, the RO submitted a Memorandum to the NPRC requesting that another search be made for the veteran's service medical records from Germany. The RO noted that the APO address previously supplied by the NPRC was closed. The RO requested that the NPRC attempt to obtain treatment records through other

- 8 



official channels. The RO indicated that it did not have hospital identification numbers for the facilities in Germany. The RO requested that another search be made for clinic records pertaining to the veteran (and not his dependents) for his entire period of service. The veteran's service personnel records were also requested. The RO instructed that the results be reported to the RO, and that negative responses be given if the requested information, such as morning reports, was not available.

In October 1998, the NPRC reported that morning reports were discontinued effective September 1974. The NPRC also reported that a search of the index from the 9th military dispensary failed to show a listing for 1986. The NPRC supplied the veteran's personnel file. In April 1999, the RO sent another memorandum to the NPRC requesting that they search the records for treatment of the veteran at the medical facilities in Babenhausen and Aschaffenburg for the veteran's entire period of service, and notify the RO of any additional official means which may be used to obtain such records. In a request for information form reply dated in May 1999, the NPRC replied that clinical search was negative.

In July 1999, the RO sent another memorandum to the NPRC containing the same specific requests which had been made in the April 1999 memorandum. The RO noted that the response of May 1999 would not be sufficient. The RO subsequently corresponded through e-mail with VA liaison officers with the NPRC regarding the request for records. The responses dated in April 2000 and August 2000 were that the veteran's records file did not contain any additional records and that further attempts to search would be useless. It was explained that because these were outpatient facilities, the records were supposed to be in the veteran's file and there was no place else for them to go and it was not possible to search for them (as would be the case if there had been inpatient hospitalizations). It was also stated that it was unlikely that they would have been placed in another serviceman's records, and that in any event, it was not possible to search for them.

- 9 



The Board finds that the efforts by the RO to obtain additional service medical records, although unsuccessful in locating any such records, substantially complied with the instructions contained in the previous Board remands and the joint motion. Therefore, another remand is not warranted. See Dyment v. West, 13 Vet. App. 141 (1999). Moreover, in light of the foregoing multiple attempts to obtain any additional service medical records, the Board finds that such records do not exist, and further attempts to obtain them would be futile. See 38 U.S.C.A. § 5103A(b)(3). The one clinic which could be identified has responded that no records are on file. The NPRC file which would contain the veteran's service medical records has been searched and does not contain additional relevant records, and it has been determined by the RO and NPRC that further efforts would be useless.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim. Therefore, no further assistance to the appellant with the development of evidence is required.

The Board has noted that in letters dated in February 2001 and March 2001 the appellant raised an allegation that a VA attorney may have taken service medical records pertaining to hypertension out of the claims file and destroyed them. This allegation is clearly disproven by a notation contained in the statement of the case issued at the RO in October 1989 (before the case was transferred to the Board and reviewed by attorneys) which specifically states that "The veteran's service medical records do not disclose any complaint of, treatment for or diagnosis of any heart disease nor of hypertension."

In the circumstances of this case, a remand to have the RO take additional action under the VCAA and implementing regulations would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements

- 10



in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the V A with no benefit flowing to the veteran); Sabanis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided). The VA has satisfied its obligation to notify and assist the appellant in this case. Further development and further expending of the VA's resources is not warranted. Taking these factors into consideration, there is no prejudice to the appellant in proceeding to consider the claim on the merits. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. Service connection may be granted for disability due to disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131. If a chronic disorder such as cardiovascular disease is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

During his lifetime, the veteran did not establish service connection for any disabilities. The death certificate reflects that the veteran died on February 5, 1989, due to occlusive coronary artery disease due to (or as a consequence of) coronary arteriosclerosis. Listed as a significant condition contributing to death was hypertension.

The Board notes that the veteran's service medical records do not contain any references to coronary artery disease or hypertension. The report of a medical

- 11 



examination conducted in May 1973 for the purpose of his entrance into service shows that his blood pressure reading was 138/88. His weight was 211 pounds, and his height was 71 inches. He was found to be qualified for enlistment.

A service document dated in December 1980 reflects that the veteran opted not to have a separation medical examination. The form indicates that if he elected to forego a medical examination for separation from service, then his medical records would be reviewed by a physician and he would be scheduled for an examination if indicated by that review. There is no indication that a separation examination was ever scheduled.

The veteran subsequently re-enlisted for a second period of service. The report of a medical history given by the veteran in May 1982 for the purpose of re-enlistment reflects that he said that he was in good health, did not take any medications, and did not have a history of high or low blood pressure, pain or pressure in the chest, or heart trouble. The report of a medical examination conducted in May 1982 for the purpose of his re-enlistment shows that his blood pressure reading was 156/86. His weight was 208 pounds. An entry on the same examination report dated in May 1983 reflects that the veteran's weight had been reduced to 193 pounds. He was found to be qualified for enlistment.

A service medical record dated in June 1983 reflects treatment for knee pain. No blood pressure readings were noted. The diagnosis was chondromalacia.

A service health questionnaire dated in January 1987 which the veteran completed in connection with dental treatment shows that he denied having been under a doctor's care in the previous two years, denied having had any serious illness or hospitalization in the past, denied taking any medication, and denied that there had been any change in his health in the previous two years. He did not check boxes

- 12 



indicating that he had heart trouble or chest pain, a heart murmur, or high blood pressure.

Upon separation from service in February 1987, the veteran again opted to forego a separation medical examination. The form indicates that if he elected to forego a medical examination for separation from service, then his medical records would be reviewed by a physician and he would be scheduled for an examination if indicated by that review. The reverse side of that form. indicates that a physician's assistant did in fact review the veteran's service medical records and concluded that they indicated no medical problems were currently under treatment or were previously evaluated. It was also noted that the veteran did not have any permanent profiles.

Thus, the veteran's service medical records do not contain any indication that he incurred or aggravated high blood pressure or cardiovascular disease in service. On the contrary, they contain specific information which leads to the conclusion that hypertension and cardiovascular disease were not present during service. The veteran's service personnel records have also been obtained, but again do not have any references to hypertension cardiovascular disease.

The Board has noted that the appellant submitted a copy of Army physical fitness test results from July 1983 which reflect that the veteran did not pass the physical fitness test. She asserts that this demonstrates that he had health problems during service. The Board notes, however, that the records specifically reflect that the veteran's failure to meet the standards was due to recurring knee problems. The record does not contain any mention of high blood pressure or cardiovascular disease.

There is also no evidence that the disorders listed on the death certificate were manifested within one year after separation from service. The earliest post-service medical records are dated in February 1989. None of the post-service records

- 13 
contain any medical opinion that the disorders which resulted in his death were related to service. Records from the Clarksville Memorial Hospital dated February 5, 1989, show that the veteran died as a result of cardiac arrest. He reportedly had no private doctor. It was noted that his wife stated that he woke up, clutched his chest and fell back onto the bed. She also reported increased blood pressure with onset two years ago. It was indicated on the same record that past medical history (PMH) was negative. Although the history given by the appellant placed the onset of increased blood pressure at approximately the time of separation from service, the Board notes that the fact that the appellant's account was recorded in his medical records is not sufficient to support the claim. In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence"...[and] a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.

As was noted above, the death certificate reflects that the veteran died due to occlusive coronary artery disease due to (or as a consequence of) coronary arteriosclerosis. Listed as a significant condition contributing to death was hypertension. The death certificate does not contain any indication that the death was related to service.

Although the appellant has given her own opinion that the disabilities which resulted in the veteran's death were related to service, the Court has held that lay persons, such as the appellant, are not qualified to offer an opinion that requires

- 14



medical knowledge, such as a diagnosis or an opinion as to the cause of a disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board also notes that the appellant's account of the veteran having been diagnosed with severe hypertension in October 1986 is contradicted by the medical history given by the veteran only a few months later in January 1987 in which he denied having been under a doctor's care in the previous two years, denied having had any serious illness or hospitalization in the past, denied taking any medication, and denied that there had been any change in his health in the previous two years. He also did not check boxes indicating that he had heart trouble or chest pain, a heart murmur, or high blood pressure. The Board also notes that the Court has held that hearsay medical evidence, as transmitted by a lay person, is not sufficient to support a claim because the connection between what a physician said and the lay person's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The evidence also includes a witness statement dated in April 1996 from O.R. which shows that he met the veteran in 1973 during basic training. The witness reported that the veteran showed signs of fatigue during training and appeared to be a sick person. The witness said that he advised the veteran to go on sick call, but the veteran did not do so because he was afraid of being recycled through training. The Board finds that this witness statement from a lay person has no probative value with regard to determining the medical question of whether a cardiovascular disorder or hypertension was incurred in or aggravated by service.

The appellant has also submitted a written statement dated in Apri11996 from A.W. which shows that she is a licensed practical nurse. She stated that she owned blood pressure apparatus, and took the veteran's blood pressure in 1979. She reported that he had an extremely high reading with the systolic reading above 170, and the

- 15 



diastolic reading above 100. She said that she told him that he had an extreme case of hypertension which could threaten his health and could be fatal if left untreated. The veteran reportedly assured her that getting medical attention would not be a problem because he was a member of the United States Army.

The Board finds that this letter from the nurse, which is to the effect that hypertension was manifested during service in 1979, has less probative value than the actual service medical records from the veteran's subsequent period of service which show that the veteran denied having a history of cardiovascular disease or hypertension on two occasions. The Board also notes that hypertension was not diagnosed upon entrance into the second period of service. The blood pressure reading taken at that time was substantially lower than that reportedly taken by the nurse in 1979. The Board finds that the contemporaneous service medical records have higher probative value than recollections of blood pressure readings made by the nurse many years later without the benefit of commensurately developed written records.

Finally, the Board has noted that the appellant's attorney has submitted several items of evidence such as a newsletter from a health insurance company which contains an article pertaining to high blood pressure, another article from a publication by the American Medical Association, and an article from a publication by the American Heart Association. The Board notes, however, that these articles pertained to persons other than the veteran. Therefore, the articles cannot be said to contain medical opinion demonstrating that the veteran had hypertension during service or that the veteran's death was attributable to service. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

In summary, the preponderance of the evidence shows that coronary artery disease and hypertension were not present during service or manifested within one year

- 16



after service. Accordingly, the Board concludes that a service-connected disability did not cause or contribute substantially or materially to cause the veteran's death.

ORDER

Service connection for the cause of the veteran's death is denied.

JEFF MARTIN
Member, Board of Veterans' Appeals

- 17 




